Citation Nr: 1129323	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral arm disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for the residuals of rheumatic fever.

7.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal is now under the jurisdiction of the RO in Cleveland, Ohio.

In connection with his appeal, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge (VLJ).  In August 2008, prior to the hearing, the Veteran withdrew his hearing request and asked that the Board proceed with consideration of his claims based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2008, the Board granted entitlement to service connection for bilateral hearing loss and tinnitus and remanded the issues listed above for further development.  

In May 2011, the Board received a May 2011 letter from Dr. U.S.  Dr. U.S. stated that the Veteran has been unable to work over the last two years due to severe weakness from worsening cervical and lumbar radiculopathy and myelopathy.  In her opinion, the Veteran is completely disabled due to his upper and lower extremity weakness and unstable gait.  Although there is no accompanying statement from the Veteran, this letter could be interpreted as a claim for a total rating based on individual unemployability (TDIU).  The Board REFERS this statement to the RO for additional development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that almost three years has passed since the November 2008 remand and apologizes for the delay.  Unfortunately, at the time that the Veteran's claims file was initially returned to the Board for review in approximately July 2010, part of the Veteran's claims file was missing.  The Veteran's complete claims file has now been located.  Below is a summary of what has transpired between July 2010 and now with regard to locating the complete claims file.  

In July 2010, it was observed that a date stamped copy of the original November 2008 Board decision and remand with the VLJ's signature was not associated with the claims file.  Although VACOLS indicated that there was one claims folder and one temporary file, the temporary file was not before the Board.  

In November 2010, the Board contacted the Cleveland RO to ascertain whether the temporary file was at that location.  The Board stated that it had conducted an exhaustive search at its location but had failed to locate the temporary file.  Later that month, the Cleveland RO responded that a review of the temporary folder was conducted and indicated that there was no information in the temporary folder at their location pertaining to the claims remaining on appeal.  The temporary file was transferred to the Board and associated with the claims file in approximately March 2011.  A review of the temporary file reflected that it did not contain any of the missing records.  Therefore, in March 2011, an additional search for the Veteran's complete claims file was made.  A March 2011 response reflected that it was not located at the Board's correspondence unit.  Further, an April 2011 response from the Veteran's representative indicated that it was not in that office.  VA's efforts to obtain the missing information have been documented in the claims file. 

Fortunately, the missing portion of the Veteran's claims file was located in July 2011.  Specifically, private records submitted by the Veteran in October 2005, the October 2005 statement of the case (SOC), December 2005 Form 9, January 2006 Form 646, March 2006 duty to notify letter, May 2007 supplemental statement of the case (SSOC), August 2008 letter wherein the Veteran requested to cancel his hearing, October 2008 informal hearing presentation, official copy of the November 2008 Board decision, December 2008 duty to notify and assist letter, a July 2009 response from the National Personnel Records Center (NPRC), and April 2010 SSOC are in this file.  There are now three folders that make up the Veteran's "claims file."  There is no indication that any portion of the Veteran's claims file remains missing.  The Board can now proceed to address the claims.

Pursuant to the November 2008 remand, the RO/AMC contacted the NPRC and requested hospitalization records pertaining to the Veteran's treatment at the U.S. Army Hospital at Fort Carson, Colorado, for the periods from February 14, 1957, to February 19, 1957, and from March 6, 1957, to March 7, 1957.  In July 2009, the NRPC responded that the records were fire related and the only records available were clinical record cover sheets.  The Board observes that they are the same records which were previously associated with the claims file.

Although the Veteran was informed in December 2008 that VA would be attempting to obtain the records from Fort Carson, it does not appear that he was informed that VA was unable to obtain additional records.  VA must clearly document its efforts to obtain the records identified by the Veteran and indicate if additional efforts to obtain them would be futile.  38 C.F.R. § 3.159(e).  This should be accomplished on remand.

Additionally, the Veteran argues that his current heart and orthopedic disabilities are residuals of his in-service rheumatic fever.  The Veteran reports that during boot camp, he became ill with a fever and swelling in the joints and was hospitalized for treatment.  He was diagnosed as having rheumatic fever and advised that he could develop heart problems in the future.  

In support of his claim, the Veteran has submitted private medical records dated from October 1997 to September 2006.  In pertinent part, these records show treatment for several orthopedic complaints, as well as coronary artery disease.  These records note that the Veteran reported a history of rheumatic fever during service on several occasions.

As previously stated in the prior remand, the Veteran's service treatment records are largely unavailable.  The NPRC has advised VA that the Veteran's service records were likely destroyed in the July 1973 fire which occurred at the NPRC facility and that alternative records such as morning reports and records from the Office of the Surgeon General (SGO) are not available.  Of record is a February 1957 clinical record cover sheet showing that on February 14, 1957, the Veteran was hospitalized at the U.S. Army Hospital at Fort Carson, Colorado.  He was discharged to duty on February 19, 1957, with a diagnosis of left knee arthritis, not otherwise classified, cause unknown.  Also of record is a March 6, 1957, clinical record cover sheet showing that the Veteran was again hospitalized at the U.S. Army Hospital at Fort Carson, Colorado, for observation of chlorine gas inhalation.  He was discharged to duty the following day, with no significant disease found.

The post service medical evidence dates from approximately 1987 to 2006.  An October 1997 record indicated that the Veteran reported right shoulder and arm pain of one-year duration.  In February 2002, he complained of hip pain.  Of note is a March 2003 record wherein the Veteran reported chronic low back pain and right hip pain that he related to a work injury 30 years earlier.  In February 2004, he fell on the ice and complained of left hip and back pain.  

In January 2005, the Veteran underwent a VA examination.  The examiner referenced the available clinical record cover sheets and the Veteran's contentions that he had rheumatic fever and knee swelling during basic training.  The Veteran reported that he was able to return to basic training without restrictions.  Sometime around 1978 or 1980, he began having pain and swelling of the left knee with trouble walking.  

Following examination, the examiner diagnosed DJD knees, CAD, DJD lumbar spine, and "AAA" which correlates to abdominal aortic aneurysmectomy (aneurysm).  All were noted not to be service related.  The examiner added that it was his medical opinion that the Veteran probably had rheumatic fever as a cause of his arthritis in service and that the arthritis associated with rheumatic fever is transient and caused no permanent joint damage.  The examiner referenced a medical textbook to support his conclusion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examiner did not provide a diagnosis with regard to the claims for bilateral hip disability, bilateral arm disability, and bilateral ankle disability.  It is unclear whether this is because none were found or because the claims were not addressed.  Although the examiner offered an opinion with regard to the Veteran's claims for a heart disability (CAD/AAA), a low back disability, and bilateral knees, he only explained why the left knee was not related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds that an elaboration on the conclusion that these disabilities are not related to service is particularly important as the examiner appears to have conceded that the Veteran did have rheumatic fever during service.  Accordingly, a remand is necessary to obtain a VA examination or opinion that fully addresses the Veteran's claims.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Inform the Veteran that in July 2009, the NPRC responded that it was unable to locate the hospitalization records pertaining to the Veteran's treatment at the U.S. Army Hospital at Fort Carson, Colorado, for the periods from February 14, 1957, to February 19, 1957, and from March 6, 1957, to March 7, 1957.  VA must clearly document its efforts to obtain the records identified by the Veteran and indicate if additional efforts to obtain them would be futile.  38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to evaluate his claims for service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, a bilateral arm disability, a bilateral ankle disability, the residuals of rheumatic fever, and a heart disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination(s).  The examination report must include responses to each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and January 2005 VA examination, the examiner(s) should render any relevant diagnoses pertaining to the aforementioned claims.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability, a low back disability, a bilateral hip disability, a bilateral arm disability, a bilateral ankle disability, the residuals of rheumatic fever, and a heart disability is causally or etiologically related to the Veteran's symptomatology in military service (January 1957 to December 1958) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner(s) should address whether the Veteran has any residuals from rheumatic fever during boot camp to include arthritis or heart-related disabilities.  The examiner should note the January 2005 VA examiner's conclusion that the left knee arthritis associated with rheumatic fever was transient and caused no permanent joint damage.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


